Citation Nr: 0213474	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a left knee disorder.  

Entitlement to service connection for a left ankle disorder.  

Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.  

This appeal comes to the Board of Veterans' Appeals from an 
April 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Montgomery, Alabama.  

By appellate decision in May 1999, the Board decided to 
reopen claims of entitlement to service connection for left 
knee and ankle disorders and remanded the issues regarding 
the question of whether new and material evidence had been 
submitted for entitlement to service connection for 
bronchitis, as well as decisions on the reopened claims for 
service connection for left knee and ankle disorders, de 
novo.  

In June 2002, the case was remanded again by the Board so 
that the veteran's request for a video conference hearing 
could be honored.  The purpose of this remand has been met.  
A complete transcript of a video conference hearing with the 
undersigned Board Member presiding is of record, the hearing 
having been conducted in July 2002.  


FINDINGS OF FACT

1.  The veteran is not shown to have a chronic left knee 
disorder that was present during active service or the result 
of any inservice disease or injury.  

2.  The veteran is not shown to have a chronic left ankle 
disorder that was present during active service or the result 
of any inservice disease or injury.  

3.  In July 1995, the RO denied a claim for entitlement to 
service connection for bronchitis.  

4.  The evidence received since the RO's July 1995 decision 
includes medical records bearing directly and substantially 
upon the specific matter under consideration, and those 
records are so significant that they must be considered in 
order to fairly decide the merits of the claim.  

5.  The veteran is not shown to have chronic bronchitis that 
was present during active service or that resulted from any 
inservice disease or injury.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

2.  A left ankle disability was not incurred in or aggravated 
by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

3.  New and material evidence has been received subsequent to 
the RO's July 1995 denial of service connection for 
bronchitis.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2001).  

4.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show, in September 1970, that the 
veteran sprained his left ankle.  He twisted it running.  The 
left ankle was painful and swollen with considerable hematoma 
distal to the lateral malleolus extending posteriorly.  A 
possible fracture and strain were the impressions.  It was 
taped but it reportedly worsened.  A plaster cast was 
applied.  A healed sprain was later noted.  The separation 
examination in July 1971 showed normal clinical findings of 
the lower extremities.  

Ormond Memorial Hospital records show, in April 1991, that 
the veteran had decreased left knee strength (3/5) and normal 
left ankle strength (5/5) when he was seen following a low 
back lifting injury.  In May 1991, both left knee and left 
ankle strength were shown as 5/5.  

Halifax Medical Center records show that the veteran was 
treated for left knee pain in August 1994 that had lasted for 
4 days.  He gave no history of trauma or injury.  He did not 
recall any activity that might have precipitated his pain.  
The physical examination showed no acute effusion, no laxity, 
and movement of the left knee to a full range of motion.  He 
seemed to be able to get up and about, off and on the 
examining table, without difficulty.  Left knee strain was 
assessed.  

A March 1995 X-ray examination by VA showed no fracture, 
dislocation or destructive bone lesion of the left knee with 
a well-maintained joint space and normal bone mineralization.  
Small left suprapatellar effusion was the conclusion.  X-ray 
examination of the left ankle showed no fracture, 
dislocation, destructive bone lesion, a well-maintained joint 
space, normal bone mineralization, and no soft tissue 
swelling or calcification.  The conclusion was that the left 
ankle showed no abnormality.  

In April 1995, Sandford H. Kinne, D.O, reported that the 
veteran had left knee and ankle swelling and pain.  The 
physical examination showed full range of motion of the knee 
and ankle with no crepitance of the knee but crepitus on 
motion of the ankle.  There was no focal tenderness.  
Peripheral pulses were intact.  There was a negative Drawer 
test.  

John A. Ortolani, M.D. reported in April 1995 that the 
veteran had a knee problem that prevented him from exercising 
and he needed an Ace bandage type brace.  

Also in April 1995, Rachel Owens, M.D., reported that the 
veteran had left knee pain and needed a brace to support the 
knee so that he could continue therapy for his back.  

Dr. Kinne reported in May 1995 that the veteran indicated 
that the brace for his left knee relieved swelling and pain.  
The physical examination revealed decreased range of motion 
of the knee and tenderness of the left ankle.  

Dr. Ortolani reported in May 1995 that the veteran was 
bothered by putting strain on his left ankle and knee.  He 
reportedly had an old injury from the service in these areas 
and this aggravated everything.  

VA outpatient clinical records show, in May 1995, that the 
veteran had a spur on the superior pole of the left knee 
joint by X-ray with discomfort of the anterior and lateral 
joint space and over the lateral collateral ligament.  

By rating action in July 1995, service connection was denied 
for bronchitis on the basis of criteria in effect at that 
time that the claim was not well grounded because bronchitis 
during active service was not associated with residuals or a 
chronic disability, that chronic bronchitis was not shown 
during active service, and that the medical evidence did not 
show that bronchitis had been continuous since active 
service.  That decision was in consideration of the service 
medical records, a VA chest X-ray in September 1994, and 
records received from the Halifax Medical Center, Dr. Kinne, 
Dr. Ortolani, Dr. Owens, Steve A. Lee, M.D., and A. 
Rodriguez, M.D.  

VA clinical records received in September 1995 included a 
report of treatment in May 1995 for complaints of bronchitis.  
Rhonchi of the left upper lobe of the lungs were revealed.  
An upper respiratory infection was assessed.  A chest X-ray 
later in May 1995 showed no evidence of active intrathoracic 
disease.  There was no pulmonary infiltration or pleural 
fluid.  A persistent cough was indicated.  Bronchitis was 
assessed.  In June 1995, the veteran complained of worsening 
cough and inability to breathe.  Symptoms reportedly were 
much worse in the morning and he felt tight.  Some wheezes 
and a few scattered rhonchi of the lungs were revealed.  In 
August 1995, bilateral rhonchi of the lungs were described.  
The impression was chronic bronchitis.  

In September 1995, Dr. Kinne found that the veteran's lungs 
were clear to auscultation on a general examination conducted 
in conjunction with musculoskeletal complaints.  In October 
1995, he was seen for complaints of throbbing and aching of 
the left ankle and left knee over 4-5 days.  Tenderness and 
crepitus of the left knee and crepitus and warmth of the left 
ankle were shown.  Magnetic resonance imaging (MRI) of the 
left knee in October 1995 revealed fluid within the joint and 
degeneration of the medial and lateral menisci.  An overt 
meniscal tear was not seen.  In November 1995, Dr. Kinne 
described a meniscus tear on the left requiring physical 
therapy evaluation and treatment.  

A private physical therapist reported in November 1995 that 
the veteran had arthritis of the left knee and ankle that had 
acted up about a year previously when he was exercising in a 
therapy pool for lower back problems.  He stated that his 
knee started giving out after his ankle problems acted up.  
He recalled that he awakened with increased swelling of the 
left knee 4 months previously.  Physical therapy sessions 
were detailed.  

In January 1996, a general examination of the lungs by Dr. 
Kinne showed that they were clear to auscultation.  There was 
decreased range of motion of the left knee and ankle.  He 
also showed findings of an upper respiratory infection.  
Degenerative joint changes of the left knee were assessed.  
Degenerative joint changes of the left ankle were assessed in 
February 1996.  In May 1996, he was seen for chronic 
productive cough with green sputum of several weeks' 
duration.  Bronchitis which flared occasionally was noted.  
Exacerbation of bronchitis was assessed.  

Laurence W. Schwartz, D.O. reported in September 1996 that 
the veteran's left knee and left ankle were aggravated by 
back and right leg problems.  Giving way requiring additional 
support of these areas was indicated.  Tenderness, 
crepitance, and pain of the left knee and ankle were shown.  
A torn meniscus of the left knee, synovitis of the left 
ankle, and mild left ankle instability were assessed.  

Later in September 1996, a private physical therapist 
reported that the veteran had left knee tendinitis.  This 
reportedly resulted from a combination of back and right 
lower extremity problems following a work-related accident 
and a previous knee injury that had not been treated.  
History of a left ankle injury during service that had not 
been treated was reported.  He complained of left knee pain 
and instability and swelling of the left ankle.  Left knee 
tenderness was elicited.  Left knee dysfunction secondary to 
low back discomfort on the right and ankle instability on the 
left was assessed.  Decreased stability of the left knee was 
noted.  

Dr. Kinne reported in October 1996 that the veteran was 
wearing left knee and ankle braces.  He admitted to chronic 
wheezing and a productive cough with yellowish white phlegm.  
The lungs were clear.  There were decreased range of motion 
and crepitus of the left knee and increased pain of the left 
ankle with eversion and inversion.  History of chronic 
bronchitis, chronic left ankle pain and chronic left knee 
pain were assessed.  In November 1996, Dr. Kinne reported his 
belief that there was a relationship between the veteran's 
chronic left knee and ankle pain and an accident he had 
during active service during basic training about 20 years 
previously.  Arthritis reportedly had set in .  

X-ray examinations of the left knee and ankle by VA in 
December 1996 showed no fracture, dislocation, or destructive 
bone lesion, intact joint space, intact patellofemoral 
compartment, no soft tissue swelling, no suprapatellar 
effusion, normal bone mineralization, and no calcification.  
The conclusions were that the left knee and ankle were within 
normal limits with no radiographic evidence of degenerative 
arthritis.  A VA outpatient treatment record dated later in 
December 1996 reflected early patellofemoral degenerative 
joint disease of the left knee and early osteoarthritis of 
the left ankle by X-ray.  

On a general medical examination report from Dr. Kinne in 
January 1997, the lungs were grossly unremarkable.  In March 
1997, the veteran was seen after being sick for about a week 
with fever, chills and night sweats.  Turbinates were 
enlarged.  The pharynx was minimally injected with postnasal 
drip.  The neck demonstrated some shoddy adenopathy.  The 
lungs demonstrated some rhonchi, bilaterally.  Chronic 
bronchitis/upper respiratory infection was assessed.  In June 
1997, Dr. Kinne reported that the veteran suffered from 
chronic bronchitis with more or less chronic shortness of 
breath with exertion and chronic cough which was productive 
with white to yellow phlegm. Chronic left ankle pain 
reportedly had been bothering him for the previous 23 years.  
Objectively, he had a chronic cough with whitish yellow 
sputum.  The lungs had an occasional wheeze that cleared with 
coughing.  There also were tenderness and crepitance of the 
left ankle.  The assessment included chronic bronchitis and 
chronic degenerative joint disease of the left ankle and 
knee.  

X-ray examination of the chest by VA in July 1997 showed no 
pulmonary infiltration or pleural fluid.  The conclusion was 
no evidence of active intrathoracic disease.  

A statement from Richard E. Jelm dated in December 1997 was 
received indicating that he had known the veteran for 30 
years and, since the veteran's discharge from service, had 
noticed that he was unable to run because of difficulty 
breathing.  He had pain from the simplest activities.  

X-ray examination of the chest by VA in January 1998 showed 
no pulmonary infiltration or pleural fluid.  The conclusion 
was no evidence of active intrathoracic disease and no change 
since July 1997.  

Dr. Kinne reported in September 1998 that the veteran's 
complaints had been low back pain that had caused left knee 
and ankle problems.  He also stated that this was related to 
inservice injury.  Other examiner's reportedly felt that 
there was a relationship between previous injury and chronic 
fibromyalgia and pain syndrome from which the veteran 
suffered.  He reportedly had chronic bronchitis that he 
related to active service.  His past medical history 
reportedly included chronic obstructive pulmonary disease, 
degenerative joint disease and chronic bronchitis.  
Objectively, his lungs were clear to auscultation with good 
excursion.  The assessment included history of chronic 
bronchitis and previous history of injury to the left ankle 
and knee that Dr. Kinne believed were service connected.  

VA outpatient treatment records show, in April 1999, that the 
veteran complained of knee pain and had limitation of motion 
of the knee.  He ambulated with a cane.  Lungs sounds were 
clear but diminished.  Chronic obstructive pulmonary disease, 
chronic pain syndrome and osteoarthritis were assessed.  In 
September 1999, he complained of tingling and throbbing in 
the left ankle.   Later in September 1999, history was 
recorded of a broken left ankle in 1970 followed by chronic 
arthritis and left knee giving out with a torn meniscus and 
pain.  On examination, he was using a cane and had left knee 
joint line tenderness.  Deep tendon reflexes were 2/5 at the 
knee and 1/5 at the ankle.  The impressions included somatic 
pain of the left knee and ankle and chronic bronchitis.  In 
November 1999, he complained of left knee and ankle pain and 
was awaiting notification of admission to a VA pain clinic 
program.  In February 2000, history was recorded that he had 
broken his left ankle many years previously following by 
instability.  There was excessive inversion of the left 
ankle.  Left lateral ankle instability was assessed.  Later 
in February 2000, osteoarthritis of the left ankle and 
subtalar joint was assessed.  At the end of February 2000, X-
rays of the left knee and ankle reportedly were termed 
normal.  In April 2000, there was pain on range of motion of 
the left ankle.  In May 2000, he was wearing left knee and 
ankle braces.  Later in May 2000, he complained of chronic 
bronchitis for which he used inhalers since 1971 during 
active duty.  

On a VA examination in May 2000, history was recorded of a 
left ankle twisting injury during active service on 2 
occasions, during basic training and a year later, with 
treatment.  The veteran stated that he suffered a severe 
sprain of the left ankle in 1971 and he was casted for 3 
months, but the cast was applied in the wrong position.  He 
admitted that the examining orthopedic surgeon after the cast 
was removed did not mention that it had been improperly 
positioned and found nothing that required further treatment.  
He stated that he twisted his left ankle every 1 or 2 years 
and he wore an ankle brace.  He stated that his ankle popped 
and snapped.  He reported that his main disability involved 
his low back and left knee and no significant portion of his 
disability involved the left ankle.  He related that his left 
ankle gave way 7 years previously and he twisted his left 
knee.  A torn meniscus was mentioned.  He was treated with 
cortisone and a brace.  He complained of daily left knee pain 
with clicking and popping.  The physical examination revealed 
the he wore left knee and ankle braces.  The left knee and 
ankle were without effusion, tenderness, crepitus, and 
instability.  Range of motion of the left knee was termed 
from 0 to 45 degrees.  Range of motion of the left ankle 
lacked 10 degrees of full dorsiflexion and 5 degrees of full 
plantar flexion.  He appeared to walk with a normal gait in 
view of the fact that he was wearing multiple braces.  The 
examiner could not demonstrate objectively any evidence of 
any clinical anatomic disorder of either the left ankle or 
the left knee on the basis of clinical findings, review of X-
rays and MRI findings.  The opinion of the examiner was that 
it was not likely that current left ankle or left knee 
disorder was related to any active service incident.  The 
left knee showed no findings that supported any objective 
diagnosis of any internal derangement and this was supported 
by negative MRI, negative examination and negative routine X-
rays.  All of the left ankle findings were consistent with 
repeated sprains of the left ankle with no evidence of 
ongoing instability which would account for his multiple 
symptoms.  This was supported by negative X-rays, which, in 
the examiner's opinion, would have shown some degree of 
degeneration with a 30-year history of an ongoing disorder.  

VA outpatient treatment records show, in June 2000, an acute 
exacerbation of chronic bronchitis.  A VA physician reported 
in July 2000 that the veteran had been treated at a pain 
clinic since 1999 and he had significant pain all over his 
body because of degenerative arthritis.  A history of chronic 
bronchitis and somatic pain in the left knee and ankle were 
recorded.  In July 2000, the veteran was examined for left 
ankle pain on the medial side with motion.  No joint 
abnormalities were noted.  Gout was to be ruled out.  

A VA physician reported in February 2001 that the veteran had 
been followed and treated for about 2 years for conditions 
diagnosed as osteoarthritis of the left ankle, chronic 
obstructive pulmonary disease, chronic arthralgia of multiple 
joints and chronic pain syndrome.  

VA outpatient treatment records show, in July 2002, that the 
veteran's left knee and ankle were bothering him.  It was 
recorded that he had an old fracture of the left ankle with 
osteoarthritis, chronic pain of the left knee, and chronic 
bronchitis.  The left knee was slightly swollen.  

At the video conference hearing in July 2002, the veteran 
testified that he injured his left knee and ankle during 
active service and had had trouble ever since.  He was told 
that he had fractured his left ankle during active service.  
The left ankle reportedly was casted improperly causing him 
to have a twist in the left ankle with arthritis and flare-
ups.  His left knee swelled and his left ankle irritated him.  
He did not know the exact date of his left knee injury during 
active service.  His left knee was just swollen following the 
injury during active service and it was not treated.  He did 
not have further left ankle or knee trouble during active 
service but these joints started to act up following service.  
He testified that he reinjured his left knee and ankle in 
1974 when he was called for retraining.  He also had 
bronchitis which "comes and goes."  He wore shoe supports 
for his left ankle.  Bronchitis reportedly started during 
active service.  He was told that it would clear up and then 
recur.  He had chronic bronchitis since active service and it 
recurred and never went away.  He stated that he used an 
inhaler for bronchitis.  He reportedly would have bronchitis 
5 or 6 times a year for which he was prescribed antibiotics.  
He first sought treatment for bronchitis about 3 months 
following active service.  The longest he had gone without 
bronchitis since service was a month.  


Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  Lay testimony is competent when 
it regards the readily observable features or symptoms of 
injury or illness.  Layno v. Brown, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.  
If the appellant has such evidence, he must submit it.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The issue of new 
and material evidence must be addressed in the first instance 
by the Board because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnet v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103A, 5107 (West Supp.2001); 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2001), VA must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  VA must then proceed to evaluate 
the merits of the claim, but only after ensuring that his 
duty to assist under the Veterans Claims Assistance Act of 
2000 has been fulfilled.  See generally, Elkins, 12 Vet. App. 
at 218-19; Veterans Claims Assistance Act of 2000.  

If it is determined that new and material evidence has been 
submitted to reopen the claim, the Board must determine 
whether the evidence of record, both old and new, supports 
the veteran's claim.  

Left Knee

The service medical records do not support the veteran's 
claim that he sustained any left knee injury during active 
service, or that any left knee abnormality was present during 
or until many years following active service.  The first left 
knee abnormality was indicated in April 1991, when decreased 
left knee strength only was shown, and even this was shown as 
normal in May 1991.  Left knee pain of any kind was not 
clinically confirmed until August 1994, and the veteran gave 
no history of any left knee injury or disease at that time.  
There has been no medical evidence that the veteran has ever 
injured his left knee.  While there have been conflicting 
medical reports since 1994 regarding the left medial 
meniscus, swelling, pain, X-ray findings, arthritis and 
stability of the left knee, the VA review of all these 
findings that was reported in May 2000 persuasively shows 
that there is no objective evidence of any left knee 
disorder.  Dr. Kinne's statement in November 1996 relating 
left knee pain to an inservice injury has been considered, 
but the complete medical evidence is contrary to a finding of 
the occurrence of any inservice injury or the existence of 
any primary left knee disorder that would be traceable to 
such an injury.  Dr. Kinne's references to arthritis and 
meniscus tear of the left knee are shown to be in error.  The 
X-ray evidence conclusively rules out the existence of any 
arthritic process in the left knee.  Review of the MRI 
evidence does not confirm any meniscus tear of the left knee.  
Somatic left knee pain has been indicated, suggestive of a 
generalized pain syndrome which the veteran subjectively 
localizes to his left knee at times, but which is medically 
unsupported.  In essence, based on the complete clinical 
evidence, there is no chronic left knee disability shown to 
have been present during active service or due to any 
inservice disease or injury.  The preponderance of the 
credible evidence clearly favors a denial of the claim.   

Left Ankle

The service medical records indicate that the veteran 
sustained a left ankle sprain during active service, but no 
chronic left ankle disability is shown to have resulted.  The 
separation examination was negative for any left ankle 
abnormality and none is shown to be traceable to the 
inservice injury.  There was no medical indication of any 
left ankle abnormality until many years following active 
service.  Dr. Kinne was the first to indicate left ankle 
swelling and pain in 1995.  While medical indications have 
been conflicting regarding stability, swelling, arthritis, 
tenderness, pain, and synovitis, the VA examiner's evaluation 
of all the medical evidence reported in May 2000 persuasively 
shows that there is no chronic left ankle disorder that is 
traceable to inservice disease or injury, or otherwise 
objectively demonstrated.  The thorough analysis of the 
complete medical evidence fails to support any fracture of 
the left ankle, instability or arthritic change affecting the 
joint.  The left ankle pain is shown to be subjective and 
somatic in nature, reflective of a generalized pain syndrome 
that is not shown to be related to active service in any way.  

Dr. Kinne's opinion that left ankle pain was related to 
inservice injury is not supported by any clinical finding and 
apparently was based on the veteran's subjective report of 
history.  In any event, the clear and undeniable 
preponderance of the medical evidence establishes that there 
is no chronic left ankle disability that was present during 
active service or due to inservice disease or injury.  

Bronchitis

A July 1995 rating decision denied the veteran's claim of 
service connection for bronchitis on the basis that the 
evidence was insufficient to show that he had chronic 
bronchitis that was incurred in or aggravated by service.  
Although the veteran was given written notification of this 
determination later in July 1995, a timely appeal was not 
thereafter received.  The rating decision, therefore, became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Nevertheless, if new and material evidence is received, the 
claim may be reopened.  In this case, the Board finds that 
new and material evidence has been received.  The prior 
decision was made on the basis that chronic bronchitis was 
not shown to be present.  The evidence since received 
indicates that the veteran does suffer from chronic 
bronchitis, and he feels the symptoms are traceable to those 
symptoms shown during his active service.  This is sufficient 
to form the basis for a reopened claim and a decision on the 
merits, de novo.  In this regard, the Board points out that 
the veteran was furnished the law and regulations on direct 
service connection for bronchitis, on the merits, de novo, in 
the statement of the case dated in June 2000.  Thus, the 
Board's consideration of the issue de novo would not be a 
violation of the veteran's right to due process of law.

There is no medical evidence that the veteran contracted 
chronic bronchitis during active service because the 
inservice symptomatology are shown to have resolved.  Chest 
X-ray and physical findings at separation were pertinently 
normal.  A VA chest X-ray in September 1994 was likewise 
unremarkable.  The first postservice indication of bronchitis 
was shown in 1995, approximately 21 years following active 
service.  There have been relatively consistent and recurrent 
bouts of bronchitis since then.  Certainly the clinical 
evidence does not support his testimony of 5 or 6 recurrences 
a year.  In any event, no current sign or symptom of 
bronchitis is shown to have been present during active 
service as a manifestation of chronic disability, nor is it 
traceable to any inservice disease or injury.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The appellant was notified in the RO's 
April 1996 decision that the evidence did not show that the 
criteria had been met to reopen the claim for service 
connection for bronchitis.  Statements of the Case (SOC's) 
and Supplemental Statements of the Case (SSOC's) informed the 
veteran of relevant criteria  and reasons for the denial of 
service connection for the left knee and ankle disorders.  
The June 2000 statement of the case contained the criteria 
for service connection regarding bronchitis if new and 
material evidence was submitted and the claim was reopened, 
which did occur.  These are the key issues in this case.  The 
Board concludes the discussions in the rating decisions, 
SOC's and SSOC's sent to the veteran informed him of the 
information and evidence needed to substantiate the claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2002); 
see also 38 C.F.R. § 3.159(c) (2001).  The veteran has not 
referenced any obtainable evidence not of record that might 
aid his claims or that might be pertinent to the bases of the 
denial of his claims.  The RO has requested and obtained VA 
medical records, additional medical records from all other 
sources, records with respect to her claims for Social 
Security disability benefits, and all available service 
medical records from the National Personnel Records Center.  
Pertinent VA examinations have been conducted and VA medical 
opinions have been obtained.  In May 1999 and June 2002, the 
Board remanded the claims for additional evidentiary and 
procedural development, to obtain all pertinent medical 
records, to include all relevant records pursuant to her 
claims for Social Security disability benefits, and to afford 
him a VA examination specific to his claims for service 
connection.  All the obtainable data that was requested has 
been received and considered.  Moreover, the veteran has 
taken the opportunity to give testimony on his claims during 
the video conference hearing in July 2002 before the 
undersigned Board member.  This testimony is contained in the 
hearing transcript which has been thoroughly reviewed and 
considered.  There has been no omission or misunderstanding 
regarding all the available evidence that has been obtainable 
either by VA or the veteran pertinent to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for bronchitis is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

